Citation Nr: 0803985	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  93-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for guttate psoriasis, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1972 to 
July 1977.  He also had service from July 1977 to March 1979 
that was terminated for bad conduct.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 1996, May 1999, and September 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the case for 
additional development in April 1997, February 2000, April 
2002, April 2004, and December 2006.  In May 2003, the 
veteran testified at a hearing before the undersigned using 
video-conferencing technology.   


FINDINGS OF FACT

1.  The veteran's psoriasis causes extensive lesions that 
affect more than 40 percent of his body.

2.  At worst, since filing a claim for an increased rating, 
range of motion in the veteran's right knee has been from 0 
degrees of extension to 130 degrees of flexion with pain at 
the endpoints; there is no evidence of recurrent subluxation 
or lateral instability.

3.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation. 




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 50 
percent for psoriasis prior to August 30, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes (DCs) 7806, 7816 (2002).

2.  The criteria are met for a 60 percent rating for 
psoriasis effective August 30, 2002.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, 
DC 7816 (2007).  

3.  The criteria are not met for a rating higher than 10 
percent for residuals of the right knee injury.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DC 5260 (2007).

4.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in April 2004 and 
January 2007.  The January 2007 letter addressed his claims 
for increased ratings, but not his claim for a TDIU.  The 
April 2004 letter addressed all his claims at issue on appeal 
and provided him with notice of the evidence necessary to 
substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
April 2004 letter also specifically requested that he submit 
any evidence in his possession pertaining to his claims.  The 
content of the letters provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

The January 2007 letter provided notice on the rating and 
effective date elements.

Content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 
Vet. App. at 120.  In this case, notice was provided after 
the initial denials.  The timing deficiency was cured, 
however, by readjudication of the claim in an October 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claim, VA obtained the veteran's VA 
treatment records.  In addition, VA examinations were 
provided in November 1994, April 1996, May 2000, and February 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Disability Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Evaluation of Guttate Psoriasis

The schedular criteria by which dermatological disorders are 
rated changed during the course of this appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2007)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 25179 
(2004).

Under the old rating criteria, psoriasis is evaluated using 
the criteria for rating eczema.  38 C.F.R. § 4.118, DC 7816 
(2002).  To warrant a 50 percent rating there must be 
evidence of eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations or the 
condition must be exceptionally repugnant.  38 C.F.R. § 
4.118, DC 7806 (2002).  A schedular rating higher than 50 
percent is not available for psoriasis or eczema under the 
old rating criteria.  

Under the revised rating criteria, a 60 percent rating is 
warranted for psoriasis when more than 40 percent of the 
entire body is affected, more than 40 percent of exposed 
areas is affected, or the condition has required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7816 (2007).  

The report of the November 1994 VA examination indicates the 
veteran's psoriasis resulted in lesions that covered his 
entire body except for his face.  There was evidence of 
crusting or scabs and the size of the lesions ranged from 
maculopapular to 2 inches in diameter.  The report of the 
April 1996 VA examination indicates he was treating the 
condition with ointments and sunlight therapy.  The psoriasis 
covered his entire trunk and 50 percent of his arms and legs.  
The report of the May 2000 VA examination indicates his 
psoriasis had spread to his head, elbows, feet and legs.  
There was also hairline and nail involvement.  

VA treatment records indicate the veteran had a dermatology 
consultation in December 2000.  It was noted he had a few 
erythematous scaly plaques/patches on his torso and extensor 
surfaces of his extremities.  He was instructed to treat the 
condition with ointment.  In January 2001, it was noted that 
he was also using methotrexate, an antifolate drug.

The report of the February 2007 VA examination indicates the 
veteran reported that he had not seen a dermatologist for 
many years and was not using any prescribed medication to 
treat his psoriasis.  He said he used over the counter 
medicated soap.  On physical examination, he had scattered 
scaling plaques with no skin breakdown or infection.  There 
were no lesions on his scalp, face, or on the back of his 
neck.  His hands, palms, nails, feet, and groin were not 
affected.  Overall the psoriasis covered approximately 55 
percent of his body.  The examiner opined that the severity 
of the psoriasis was most likely due to inadequate medical 
therapy on the veteran's part.  The examiner stated that the 
psoriasis did not interfere with the veteran's ability to 
maintain gainful employment.

Under the old rating criteria, effective prior to August 30, 
2002, the veteran is receiving the maximum schedular rating 
of 50 percent for his psoriasis.  Under the revised criteria, 
which became effective August 30, 2002, a 60 percent rating 
is warranted when psoriasis affects more than 40 percent of 
the body.  According to the February 2007 VA examination, he 
meets this criterion.  Although the examiner noted that the 
veteran's psoriasis was worse because of his failure to seek 
medical attention, the medical records indicate that even 
when he sought treatment in the past, his psoriasis was 
severe and covered more than 40 percent of his body.  
Therefore, resolving all reasonable doubt in his favor, the 
Board finds that a 60 percent rating is warranted effective 
from August 30, 2002.  

Because the veteran is receiving the maximum schedular 
ratings for psoriasis under the old and revised criteria, the 
only possible way he can receive higher ratings is on an 
extraschedular basis.  In this case, however, there is no 
showing that the psoriasis presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher rating on an extraschedular basis.  See 38 C.F.R. § 
3.321.  The evidence does not show marked interference with 
employment, frequent periods of hospitalization or other 
evidence that would render impractical the application of the 
regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, the claim for an increased rating for 
psoriasis prior to August 30, 2002, must be denied because 
the preponderance of the evidence is against the claim-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  This notwithstanding, an 
increased, 60 percent rating is granted effective August 30, 
2002.  
  

Evaluation of the Right Knee Disability

Under 38 C.F.R. § 4.71a, degenerative or osteoarthritis, when 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).  

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees-20 percent; 45 degrees-10 percent; 
and 60 degrees-0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees-40 percent; 20 degrees-30 percent; 
15 degrees-20 percent; 10 degrees-10 percent; and 5 degrees-0 
percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

The report of an April 1996 VA examination indicates the 
veteran complained of pain and swelling in his right knee.  
He walked with a limp but there was no instability and he 
could do a full squat.  The examiner noted some effusion, but 
the veteran had full range of motion from 0 degrees of 
extension to 140 degrees of flexion.  The diagnosis was right 
knee sprain with degenerative joint disease (i.e. arthritis).  

The report of a May 2000 VA examination indicates the veteran 
said that he could not squat and had difficulty walking up 
stairs.  On physical examination, there was severe crepitus; 
McMurray and Lachman tests were negative; range of motion was 
from 0 degrees of extension to 130 degrees of extension with 
hyperextension to -15 degrees.  The examiner noted no 
functional loss of motion.
A May 2000 VA treatment record notes that an X-ray of the 
right knee showed degenerative joint disease.

The report of a February 2007 VA examination indicates the 
veteran complained of soreness.  He reported that he 
"worked" his knee by doing squats.  He said he could walk 
one mile.  He had full range of motion from 0 degrees of 
extension to 140 degrees of extension.  He reported that his 
knee "ached" throughout the range of motion.  There was no 
additional limitation with repeated testing.  The examiner 
opined that the arthritis was not a result of the knee injury 
that occurred during military service.

To warrant a 20 percent rating under DC 5260, flexion must be 
limited to 30 degrees.  The medical evidence indicates the 
veteran's right knee, at its worse, has only been limited to 
130 degrees.  There is no evidence of instability or 
limitation of extension.  Therefore, separate ratings under 
DC 5261 and DC 5257 are not warranted.  

Furthermore, there is no showing that the veteran's right 
knee disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  
The evidence does not show that his right knee has resulted 
in marked interference with employment or frequent periods of 
hospitalization.  There is no other evidence that would 
render impractical the application of the regular schedular 
standards. 

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for an increased rating for a right knee disability 
must be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if 
the veteran does not meet the threshold minimum percentage 
standards set forth above (in § 4.16(a)), extraschedular 
consideration is to be given.  Id.  See, too, 38 C.F.R. 
§ 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

The veteran believes he is unemployable due to his service-
connected psoriasis.  At the May 2003 hearing, he testified 
that he last worked for Michelin Tires in 1993 (pg. 26).  He 
said he missed a lot of days of work because of his psoriasis 
and was terminated.  He said he earns some money detailing 
cars (pg. 33).  

The report of the May 2000 VA examination indicates the 
veteran reported he was self-employed in automotive detailing 
work.  A December 2000 VA treatment record indicates VA 
telephoned him to tell him he was scheduled for a dermatology 
consultation, but he said he was not sure he could attend 
because it was the day he got paid.

As already mentioned, the February 2007 VA examiner opined 
that the veteran's service-connected psoriasis did not 
interfere with his ability to maintain employment.  

In summary, although the veteran meets the threshold minimum 
percentage standards for a TDIU under 38 C.F.R. § 4.16(a) as 
of August 30, 2002, the evidence does not indicate he is 
unable to maintain gainful employment because of his service-
connected disabilities.  In fact, a review of his medical 
history indicates that in May 2000, when his psoriasis was so 
severe that it actually affected his nails, he reported he 
was self-employed detailing cars.  For these reasons, there 
is no reason to refer this claim to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

The claim for a TDIU must be denied because the preponderance 
of the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

  
ORDER

The claim for an increased rating for psoriasis is denied 
prior to August 30, 2002.

An increased, 60 percent rating for psoriasis is granted 
effective August 30, 2002.

The claim for an increased rating for residuals of a right 
knee injury is denied.

The claim for a TDIU is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


